Title: Vergennes to the American Commissioners, 13 September 1778
From: Vergennes, Charles Gravier, comte de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


A Versailles le 13 7bre 1778
M. Lée m’a addressé le 12. du mois d[ernier], Messrs., un mémoire en faveur du Sr. Stevenson qui desiroit d’obtenir la permission de se rendre a la gadeloupe pour y recouvrer les sommes qui luy sont dûes; M. de Sartine, à qui j’en ai fait part, écrira aux administrateurs de cette Colonie pour qu’ils facilitent au S. Stevenson les moyens de faire ses recouvrements.
